Case 2:19-cv-02990-JGB-AS Document 39 Filed 10/29/20 Page 1 of 1 Page ID #:1456



  1

  2

  3                                                       JS-6
  4                                                        O
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    VICTOR LUEVANOS,                      CASE NO. CV 19-02990-JGB(AS)

 12                      Petitioner,                     JUDGMENT
 13          v.

 14    NEIL McDOWELL,

 15                      Respondent.

 16

 17
            Pursuant to the Order Accepting Findings, Conclusions and
 18

 19   Recommendations of United States Magistrate Judge,

 20
            IT IS ADJUDGED that the Petition is denied and dismissed with
 21
      prejudice.
 22

 23   DATED: October 29, 2020

 24
                                                                                  _
 25                                                   JESUS G. BERNAL
                                                UNITED STATES DISTRICT JUDGE
 26

 27

 28
